Case 1:20-cv-06028-NGG-SJB Document 35-2 Filed 07/20/21 Page 1 of 3 PageID #: 955




            EXHIBIT 2
              -CAMPBELL & WILLIAMS' LETTER MOTION TO ADJOURN
                        HEARING DATED JULY 19, 2021-
    Case
     Case1:20-cv-06028-NGG-SJB
          1:20-cv-06028-NGG-SJB Document
                                 Document35-2
                                          33 Filed
                                              Filed07/19/21
                                                    07/20/21 Page
                                                              Page12ofof23PageID
                                                                           PageID#:#:937
                                                                                      956




                                                 July 19, 2021

      Via CM/ECF

      The Honorable Sanket J. Bulsara
      United States Magistrate Judge
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, New York 11201

      Re:     Schmitt v. China XD Plastics Co. Ltd., et al., No. 1:20-CV-06028

      Dear Judge Bulsara:

              We represent Defendants Jie Han, Faith Horizon, Inc., Faith Dawn Limited, and XD
      Engineering Plastics Co. (the “Buyers Group Defendants”). We write regarding your minute order
      dated July 18, 2021, which set a hearing date on our firm’s Motion to Withdraw as Counsel of
      Record for August 2, 2021 at 10:00 a.m. Eastern Time. Per Your Honor’s instruction, we have
      served the minute order on Defendant Han, and will be separately filing proof of service thereof.

               Notwithstanding the foregoing, we submit this letter brief pursuant to Local Rule 7.1(d) in
      support of our motion for a short continuance of the August 2 hearing date or, at a minimum, a
      short adjournment of the hearing to a time later that same day. I have been primary counsel of
      record for the Buyers Group Defendants in this action. I am going to be in Hawaii on August 2,
      2021 for my brother’s wedding, which is scheduled to occur the prior evening of August 1, 2021.
      As presently set, the August 2 hearing will occur at 4:00 a.m. Hawaii time the night after the
      wedding. I am scheduled to return to Las Vegas, Nevada on August 2, 2021 via a flight leaving at
      3:00 p.m. Hawaii time. Accordingly, I would be free to participate in the hearing on any day from
      August 3-6. Alternatively, if the Court wishes to keep the hearing on August 2, I would request
      that it be heard later in the day, if possible.

      .....

      .....

      .....

      .....


710 SOUTH SEVENTH STREET, SUITE A
LAS VEGAS, NEVADA 89101

PHONE: 702/382-5222
FAX: 702/382-0540
Case
 Case1:20-cv-06028-NGG-SJB
      1:20-cv-06028-NGG-SJB Document
                             Document35-2
                                      33 Filed
                                          Filed07/19/21
                                                07/20/21 Page
                                                          Page23ofof23PageID
                                                                       PageID#:#:938
                                                                                  957
  Hon. Sanket J. Bulsara
  United States Magistrate Judge
  Page 2

          Should the Court be willing to adjourn the hearing date/time, we will of course provide
  prompt notice to the Buyers Group Defendants whose representative is being copied on this letter
  brief. Thank you for your consideration.

                                              Very truly yours,

                                              CAMPBELL & WILLIAMS



                                              J. Colby Williams ,Esq.

  JCW/
  cc:  Counsel for Plaintiffs/Defendants (by CM/ECF)
       Mr. Jie Han (by email)
